Citation Nr: 0304004	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  02-07 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran had active service from December 1945 to October 
1946, and from January 1952 to January 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by which 
the RO denied a claim for an increased rating for bilateral 
pes planus evaluated as 10 percent disabling. 


FINDING OF FACT

The veteran's bilateral pes planus is currently manifested by 
complaints of pain and swelling, but there is no objective 
indication of pain on manipulation and use being accentuated, 
swelling on use, or deformities or callosities.


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 10 
percent for bilateral pes planus have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings, which is, in turn, based on the average 
impairment of earning capacity caused by a given disability.  
See 38 U.S.C.A. § 1155 (West 2002) and 38 C.F.R. § 4.1 
(2002).  Separate diagnostic codes identify the evaluations 
to be assigned to the various disabilities.  If there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2002).  In assessing a claim for a higher 
rating, the history of the disability should be considered.  
See 38 C.F.R. §§ 4.1, 4.2 (2002); Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  

The RO evaluated the veteran's bilateral pes planus as 10 
percent disabling under Diagnostic Code 5276, 38 C.F.R. 
§ 4.71a (2002).  Thereunder, a 10 percent evaluation is 
warranted for moderate bilateral acquired flatfoot manifested 
by evidence of a weight-bearing line over or medial to the 
great toe, inward bowing of the tendo Achilles, pain on 
manipulation and use of the feet.  A 30 percent evaluation is 
assigned for severe bilateral flatfoot, objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities.

The evidence of record includes the veteran's contentions, VA 
treatment records from the North Texas Health Care System 
dated from October 1993 to January 2001, and a VA examination 
report dated in April 2001.  The treatment records do not 
include evaluations the degree of disability caused by pes 
planus.  The VA examination report shows findings of no 
notable valgus deformity, but the inability to tiptoe or heel 
walk.  The feet were found to have normal mobility of the 
ankle and mid foot with 20 degrees of dorsiflexion and 45 
degrees of plantar flexion and good strength on manual 
testing of his dorsiflexors and plantar flexors.  Inversion 
and eversion were mobile.  The veteran's feet were somewhat 
swollen.  While poor gait was observed, the examiner 
attributed this to poor balance and related the mobility 
problems to the veteran's strokes.  It was felt that the 
veteran had a possible oncoming vascular problem with his 
lower extremities.  The examiner diagnosed moderate pes 
planus.

The Board finds that a rating in excess of 10 percent is not 
warranted.  While the veteran complains of pain which he 
attributes to his pes planus and a vascular problem, the 
record does not reveal objectively significant clinical 
findings with respect to the veteran's bilateral pes planus.  
Furthermore, the veteran does not actually complain of pain 
on use, and pain during manipulation was not noted in the VA 
examination report.  Additionally, although the VA 
examination revealed swelling, there were no valgus or varus 
deformities, and no callosities.  It is not clear whether 
swelling was due to pes planus or the suspected vascular 
disability, but there was no objective indication that the 
veteran had swelling with use due to the pes planus.  
Moreover, range of motion studies conducted during the 
examination were normal and the examiner viewed the pes 
planus as "moderate" in degree.  This characterization 
leads the Board to conclude that, all in all, the veteran's 
disability is best characterized by the criteria for the 10 
percent rating.  The only suggestion of his meeting the 
criteria for a 30 percent rating was the reference to 
swelling, which, as noted above, was not objectively 
confirmed as being caused by use.  In short, the Board finds 
that the medical evidence of record does not reflect symptoms 
that more nearly approximate a higher rating for severe 
bilateral pes planus under Diagnostic Code 5267, 38 C.F.R. 
§ 4.71a.  

Although the veteran has described his pes planus as 
bothersome, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2002).  The current evidence of record 
does not demonstrate that pes planus has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  § 3.321.  It is undisputed that pes planus has 
an adverse effect on employment, but it bears emphasis that 
the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2002).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which became effective during the 
pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA-November 9, 2000-or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations likewise apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants"). 

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.  Where a substantially complete application is 
filed, VA is required to notify the claimant of the evidence 
needed to substantiate the claim for benefits.  In this 
instance, the RO notified the veteran of the evidence needed 
to substantiate the claim for an increased rating in the 
rating decision and statement of the case (SOC).  In 
addition, the RO asked the veteran to identify any records 
believed to be relevant to the claim.  Lastly, VA must notify 
a claimant of which portion of the information and evidence, 
if any, is to be provided by the claimant and which portion, 
if any, will be obtained by the Secretary on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of whose obligation it was to 
produce evidence to substantiate the claim by way of a March 
2001 letter advising the veteran of what VA is required to do 
and what the veteran must do in connection with producing 
evidence to support his claim.  The veteran was notified of 
the new obligations under VCAA and its implementing 
regulations in the SOC.  In summary, the Board finds that no 
additional notice is required under the provisions of 
38 U.S.C.A. § 5103 and newly promulgated 38 C.F.R. 
§ 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c), (d)).  In this 
case, there is no outstanding evidence to be obtained, either 
by VA or the veteran.  As noted above, the RO asked the 
veteran to identify any additional records relevant to his 
claim.  No additional records were identified.  Furthermore, 
the veteran was most recently provided a VA examination in 
April 2001.  Taken together, the Board is persuaded that 
there is no reasonable possibility that further development 
would unearth any additional relevant evidence.  Therefore, 
further development under the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided). 


ORDER

The claim for a rating in excess of 10 percent for bilateral 
pes planus is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

